Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
After further consideration, the new amendments and subsequent arguments fail to differentiate from the prior art. The amendments regarding illuminating at an oblique angle are not persuasive since Kim discloses a viewing angle of 3-10° which satisfies the limitation (P.0047).  Oblique illumination is anything other than a 0 or 90° illumination angle. 
Additionally, the new limitation regarding the edge line corresponding to an actual edge of the glass sheet also fails to differentiate from Kim.  Kim discloses determining the edge line as the actual edge of the glass sheet with respect to determining the distance of the alignment marks from the edge surface of the glass (P.0057, P.0062). 
For these two reasons, the amendments and arguments do not overcome the prior art of record and the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 8, 9, 10, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR101019831.
With respect to claim 7 and 15,  Kim discloses method for inspecting the edge of a glass substrate comprising:
Illuminating an edge portion of the glass sheet in a direction oblique to the glass sheet as the glass sheet is conveyed by a transport device (P.0047, 3-10° viewing angle, P.0052, P.0069, transport device = vacuum suction and transferred is included)
Acquiring an image of the glass sheet (P.0016)
Detecting an edge line of the glass sheet from the image, the edge line corresponding to an actual edge of the glass sheet (P.0016, P.0057, P.0062, edge of the glass sheet = edge surface)
Detecting a reference line based on the edge line (P.0040, P.0057, P.0062)
Detecting an edge defect of the glass sheet by comparing the edge line and the reference line (P.0040, P.0057, P.0062)
Determining the glass sheet to be defective when a size of the edge defect is larger than a predetermined value (P.0045, P.0058 “allowable error”)

2. With respect to claim 8, 9, 10, 13, 14, 18, 19, 20, Kim discloses all of the limitations as applied to claim 7 above.  In addition, Kim discloses:
Acquiring the image of the glass sheet comprises acquiring a plurality of partial images of portions of the glass sheet (P.0045, P.0049, lower edge and upper edge, first alignment mark and second alignment mark)
The detecting the edge line comprises detecting each of the partial edge lines form each of the partial images (P0016, P.0040, )
The detecting the edge line further comprises combining the partial edge lines into one edge line (P.0055, P.0057)
The edge line corresponds to one of a plurality of edges of the glass sheet (P.0057, lower edge)
The detecting the edge defect comprises detecting at least one type of edge defect, a size of the edge defect, and a position of the edge defect (P.0057, P.0058)
The glass sheet is composed of a plurality of regions (P.0058, edge chip, bevel chip, first and second images)
The predetermined value is dependent on a position/region/type of the defect (P.0058, first processes type and location of defect before determining allowable error)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR101019831. 
With respect to claims 16 and 17, Kim discloses all of the limitations as applied to claims 7 and 15 above.  In addition, Kim discloses:
Acquiring the image comprises sequentially acquiring partial images of the glass sheet conveyed by the transport device with a fixed camera (P.0069, Figure 13, P.0062)
However, Kim fails to disclose acquiring the images at fixed time intervals and stopping conveyance of the glass sheet when the glass sheet is determined to be defective.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to image at fixed time intervals.  The examiner takes official notice of the fact that imaging a moving part at fixed intervals is well known in the art.  Fixed interval imaging allows a predictable measurement timing such that the relationship between images is known. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to stop the conveyance of the glass sheet if found defective since this would prevent the defective sheet from continuing on to the next step, wasting time and money by continuing to process a hopeless case. 

With respect to claims 11 and 12, Kim discloses all of the limitations as applied to claim 7 above. However, Kim fails to disclose detecting the reference line comprises applying line fitting to the edge line and the line fitting employs a random sample consensus method. 
The examiner takes official notice of the fact that line fitting on an image is well known in the art for translating images into specific measurements.  For example, Hummel et al. U.S. Patent #9,361,538 and Hirano U.S. Patent #7,613,355 disclose using a random sample consensus for line fitting in an image to determine an edge line. It would have been obvious to one of ordinary skill in the art at the time of the invention to use random sample for line fitting to determine an edge to benefit Kim’s undisclosed fitting method such that the user is able to balance accuracy and processing power when image processing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                         /REBECCA C BRYANT/Examiner, Art Unit 2877